Case: 2:18-cv-00692-MHW-EPD Doc #: 177 Filed: 05/19/21 Page: 1 of 2 PAGEID #: 1325
 Case: 2:21-cv-02542-EAS-CMV Doc #: 2(Court only) Filed: 05/17/21 Page: 1 of 2 PAGEID
                                               #: 75
                                     United States District Court
                                      Southern District of Ohio



                                    Related Case Memorandum
                                              Civil Cases

                 Judge Sargus, Judge Watson, Magistrate Judge Deavers,and Magistrate
   TO:           Judge Vascura

   FROM:         Donald A. Fitzgerald 111       , Deputy Clerk

   DATE:         5/17/2021

   SUBJECT: Case Caption: Alf et al v. The Ohio State University

   CASE:         Case Number:    Doc. 2:21-cv-2542 1
                                 Judge Edmund A. Sargus and Magistrate Judge Chelsey
   DISTRICT JUDGE:                M. Vascura

                                 File Date:    5/14/2021



   This memorandum is to notify you that the civil cover sheet on the above referenced case reflects
   the following alleged related case(s):

   Related Case(s):

   Case Caption:       Garrett et al v. The Ohio State University

   Case Number:        Doc.2;18-cv-692 1                    District Judge:    Watson

   File Date:          7/16/2018                            Magistrate Judge: Deavers
Case: 2:18-cv-00692-MHW-EPD Doc #: 177 Filed: 05/19/21 Page: 2 of 2 PAGEID #: 1326
 Case: 2:21-cv-02542-EAS-CMV Doc #: 2(Court only) Filed: 05/17/21 Page: 2 of 2 PAGEID
                                                      #: 76
   Memo Re: Related Civil Cases
   Page 2



   The District Judges having conferred, we respond to Case Administrator
   as follows:



   Judges' Response:

             Q         We agree that the cases are not related and that the subject case should remain
                       with the Judge to whom it is assigned.

                       We agree that the cases are related and that the subject case should be
                       transferred to the docket ofJudge Watson

             Q         We agree that although the cases^related,the subject case nevertheless should
                       remain with the Judge to whom it was assigned.

             n         We are unable to agree and will accept any decision made by the Chief Judge.

             Q         I am the Judge on both/all ofthe listed cases and have determined that the cases
                       are not related.


             D         I am the Judge on both/all of the listed cases and have determined that the cases
                       are related and they shall both/all remain on my docket.

             n         Other Direction of Judge:                        ^



                                                     s/Edmund A. Sargus, Jr. 5/17/2021
                                                     United States DistricUudge



                                                       niied States Disltrict Judge



                                                     United States District Judge




   Cc: Courtroom Deputies


   Revised 7/19/2012
